Exhibit 99.1 N E W S R E L E A S E Contact: Edmund E. Kroll Senior Vice President, Finance & Investor Relations (212) 759-0382 Eric R. Slusser Executive Vice President and Chief Financial Officer (314) 725-4477 CENTENE CORPORATION REPORTS 2 ST. LOUIS, MISSOURI (October 23, 2007) Centene Corporation (NYSE: CNC) today announced its financial results for the quarter ended September 30, 2007.The revenues, general and administrative expenses and related financial ratios included in this release present premium taxes on a gross basis, consistent with our past reporting practice. 2007 Highlights Q3 YTD Total Revenues (in millions) $ 749.9 $ 2,148.5 Medicaid/SCHIP HBR 79.0 % 80.5 % Diluted EPS (as reported) $ 0.36 $ 1.61 Diluted EPS excluding FirstGuard Activity $ 0.37 $ 0.90 Third Quarter Summary - Quarter-end Medicaid Managed Care membership of 1.1 million - Revenues of $749.9 million, an 18.8% increase over the 2006 third quarter. - Earnings per diluted share of $0.37 (excluding FirstGuard Activity), compared to $0.31 in the 2006 third quarter (excluding FirstGuard impairment charges). - Health Benefits Ratio (HBR) for Centene’s Medicaid and SCHIP populations, which reflects medical costs as a percent of premium revenues, of 79.0% on a gross basis. - Medicaid Managed Care G&A expense ratio of 13.6% and Specialty Services G&A ratio of 15.1%, including premium taxes. - Operating cash flows of $104.9 million. - Days in claims payable of 49.2. Other Events - In July 2007, we acquired a minority interest in Access Health Solutions, LLC, the third largest Medicaid managed care entity in Florida. - Appointed Mark Eggert to position of Executive Vice President, Health Plans. - Stock repurchase program extended through October 31, 2008. Michael F. Neidorff, Centene’s Chairman and Chief Executive Officer, stated, “During the third quarter, overall results for revenue, membership growth and earnings were consistent with our expectations, and our Medicaid and SCHIP HBR improved by 160 basis points sequentially. “In Texas, we experienced growing membership in both SCHIP and in the Texas STAR Plus (SSI) program.Recently, we received notification from the state of Texas that it will launch its Foster Care program on April 1, 2008; we have worked diligently to prepare for this and look forward to serving the needs of these recipients. “In Georgia, membership was 286,200, within our guided range.Positive momentum in cost and utilization trends in the state continue, and we recently hired Michael Cadger as our plan President and CEO.Michael Cadger brings over 30 years of relevant experience in the health and managed care industry.We are currently waiting to receive our rate increase from the state. “We are encouraged by the opportunity in South Carolina as the state converts to full-risk later this year, as well as our entry into Florida, where we are preparing for the state’s future conversion.We remain optimistic about the prospects for growth in both new and existing markets in Medicaid managed care and in our specialty businesses.” concluded Neidorff. Centene Corporation Reports 2007 Third Quarter Results October23, 2007 / Page 2 The following table depicts membership in Centene’s managed care organizations by state at September 30, 2007 and 2006: 2007 2006 Georgia 286,200 252,600 Indiana 156,300 198,100 New Jersey 58,300 59,100 Ohio 127,500 88,300 South Carolina 29,300 — Texas 347,000 259,900 Wisconsin 132,700 167,100 Subtotal 1,137,300 1,025,100 Kansas and Missouri — 144,600 Total 1,137,300 1,169,700 The following table depicts membership in Centene’s managed care organizations by member category at September 30, 2007 and 2006: 2007 2006 Medicaid 841,600 818,000 SCHIP 223,500 189,100 SSI 72,200 (a) 18,000 (b) Subtotal 1,137,300 1,025,100 Kansas and Missouri Medicaid/SCHIP members — 144,600 Total 1,137,300 1,169,700 (a)65,700 at-risk; 6,500 ASO (b) 10,000 at-risk; 8,000 ASO Statement of Operations - For the 2007 third quarter, revenues increased 18.8% to $749.9 million from $631.2 million in the 2006 third quarter. - The HBR for Centene’s Medicaid and SCHIP populations, which reflects medical costs as a percent of premium revenues, was 79.0% on a gross basis, a decrease of 3.0% over 2006.The decrease in the current year is primarily attributable to increased premium yield and the effect of higher premium taxes combined with a moderating medical cost trend.Sequentially, our Medicaid and SCHIP HBR decreased from 80.6% in the 2007 second quarter to 79.0% because of higher premium yield combined with a continued moderate medical cost trend.The 2007 third quarter reflects expected claims reserve development and is based on consistent reserving methodology. - G&A expense as a percent of revenues for the Medicaid Managed Care segment was 13.6% in the third quarter of 2007 compared to 13.1% in the third quarter of 2006.The increase in the Medicaid Managed Care G&A expense ratio for the three months ended September 30, 2007 primarily reflects increased premium taxes and start-up costs for our South Carolina and Texas Foster Care operations.Premium taxes were $20.7 million in the 2007 third quarter and $13.8 million in the 2006 third quarter.This increase was offset by a FirstGuard intangible asset impairment charge of $6.0 million in the third quarter of 2006. - Operating earnings were $23.1 million, including $0.8 million of net expense for other FirstGuard Activity.Excluding the FirstGuard Activity in 2007 and the FirstGuard non-cash impairment charges in 2006, operating earnings were $23.9 million in 2007 compared to $20.5 million in the 2006 third quarter. - Reported GAAP earnings per diluted share were $0.36, or $0.37 excluding FirstGuard Activity, compared to $0.31 in the 2006 third quarter (excluding the FirstGuard non-cash impairment charges). - For the nine months ended September 30, 2007, revenuesincreased 35.8% to $2.1 billion from $1.6billion forthe same period in the prior year. Medicaid Managed Care G&Aexpenses as a percent of revenues increased to 13.5% in thefirst nine months of 2007 compared to 12.5% in the first nine months of 2006. Earnings from operations, excluding the FirstGuard Activity in 2007 and the FirstGuard non-cash impairment charges in 2006, increased to $56.7 million in the first nine months of 2007 from $39.4 million in the first nine months of 2006. Net earnings, excluding the FirstGuard Activity, were $40.1 million or $0.90 per diluted share in the first nine months of 2007. Balance Sheet and Cash Flow At September 30, 2007, the Company had cash and investments of $639.5 million, including $593.6 million held by its regulated entities and $45.9 million held by its unregulated entities.Medical claims liabilities totaled $316.6 million, representing 49.2 days in claims payable.Total debt was $202.1 million and debt to capitalization was 33.1%. A reconciliation of the Company’s change in days in claims payable from the immediately preceding quarter-end is presented below: Days in claims payable, June 30, 2007 46.8 Change in provider accruals 1.3 Increase in days receipt to paid 0.6 Specialty segment 0.5 Days in claims payable, September 30, 2007 49.2 Centene Corporation Reports 2007 Third Quarter Results October23, 2007 / Page 3 Outlook The table below depicts the Company’s guidance for the 2007 fourth quarter and full year. Q4 2007 (1) 2007 (1) Low High Low High Revenue (in millions) $ 770 $ 780 $ 2,915 $ 2,930 Earnings per diluted share $ 0.46 $ 0.51 $ 1.36 $ 1.41 (1) Excludes FirstGuard Activity Eric R. Slusser, Centene’s Chief Financial Officer, stated, “The 2007 fourth quarter and full year guidance reflects our expectation for the Georgia rate increase.The high end of our guidance range was reduced to reflect our current rate expectations.As mentioned in our second quarter 2007 earnings call, the 2008 guidance will be announced in early December.” Stock Repurchase Authorization On October 22, 2007, the Company’s Board of Directorsextended the expiration date of the Company’s stock repurchase program to October 31, 2008.The program would have expired October 31, 2007.The program authorizes the repurchase of up to 4,000,000 shares of the Company’s common stock from time to time on the open market or through privately negotiated transactions. Conference Call As previously announced, the Company will host a conference call Tuesday, October 23, 2007, at 8:30 A.M. (Eastern Time) to review the financial results for the third quarter ended September 30, 2007, and to discuss its business outlook.Michael F. Neidorff and Eric R. Slusser will host the conference call.Investors are invited to participate in the conference call by dialing 800-273-1254 in the U.S. and Canada, 706-679-8592 from abroad, or via a live internet broadcast on the Company's website at www.centene.com, under the Investor Relations section.A replay will be available for on-demand listening shortly after the completion of the call until 11:59 P.M. (Eastern Time) on November 6, 2007 at the aforementioned URL, or by dialing 800-642-1687 in the U.S. and Canada, or 706-645-9291 from abroad, and entering access code 16108117. Non-GAAP Financial Presentation The Company is providing certain non-GAAP financial measures in this release as the Company believes these figures are helpful in allowing individuals to more accurately assess the ongoing nature of the Company's operations and measure the Company's performance more consistently. The 2007 non-GAAP information presented above in the “highlights” table, thirdbullet under "ThirdQuarter Summary" and fourth through sixth bullets under "Statement of Operations" excludes the activity for the Kansas and Missouri health plans, collectively, FirstGuard Activity.This exclusion has been made in the non-GAAP financial measures as management believes the 2007 results of the Kansas and Missouri health plans are not indicative of future company operations. The 2006 non-GAAP information presented above in the third bullet under "ThirdQuarter Summary" and fourth through sixth bullets under "Statement of Operations" excludes the FirstGuard non-cash goodwill and intangible asset impairment charges related to the loss of our Kansas contract. This exclusion has been made in the non-GAAP financial measures as management believes this charge is an unusual event. The Company uses the presented non-GAAP financial measures internally to focus management on period-to-period changes in the Company's core business operations. Therefore, the Company believes this information is meaningful in addition to the information contained in the GAAP presentation of financial information. The presentation of this additional non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. The following tables reconcile the Company’s Statement of Operations for the three and nine months ended September 30, 2007 and 2006on a GAAP basis to a non-GAAP basis.The 2007 non-GAAP basis excludes the FirstGuardActivity and the 2006 non-GAAP basis excludes the FirstGuard non-cash goodwill and intangible asset impairment charges related to the loss of our Kansas contract(in thousands, except share data). Three Months Ended September 30, 2007 GAAP FirstGuard Activity Non-GAAP Total revenues $ 749,949 $ 61 $ 749,888 Expenses: Medical costs 592,128 745 591,383 Cost of services 13,622 — 13,622 General and administrative expenses 121,139 167 120,972 Total operating expenses 726,889 912 725,977 Earnings (loss) from operations 23,060 (851 ) 23,911 Investment and other income, net 2,181 — 2,181 Earnings (loss) before income taxes 25,241 (851 ) 26,092 Income tax expense (benefit) 9,305 (323 ) 9,628 Net earnings (loss) $ 15,936 $ (528 ) $ 16,464 Diluted earnings per common share $ 0.36 $ 0.37 Centene Corporation Reports 2007 Third Quarter Results October23, 2007 / Page 4 Nine Months Ended September 30, 2007 GAAP FirstGuard Activity Non-GAAP Total revenues $ 2,148,522 $ 6,669 $ 2,141,853 Expenses: Medical costs 1,702,396 7,347 1,695,049 Cost of services 45,922 — 45,922 General and administrative expenses 350,601 6,465 344,136 Gain on sale of FirstGuard Missouri (7,472 ) (7,472 ) — Total operating expenses 2,091,447 6,340 2,085,107 Earnings (loss) from operations 57,075 329 56,746 Investment and other income, net 5,285 (2,156 ) 7,441 Earnings (loss) before income taxes 62,360 (1,827 ) 64,187 Income tax expense (benefit) (9,569 ) (33,660 ) 24,091 Net earnings (loss) $ 71,929 $ 31,833 $ 40,096 Diluted earnings per common share $ 1.61 $ 0.90 Three Months Ended September 30, 2006 GAAP FirstGuard Impairment Charges Non-GAAP Total revenues $ 631,249 $ — $ 631,249 Expenses: Medical costs 501,350 — 501,350 Cost of services 15,373 — 15,373 General and administrative expenses 99,984 (5,993 ) 93,991 Impairment loss 81,098 (81,098 ) — Total operating expenses 697,805 (87,091 ) 610,714 Earnings (loss) from operations (66,556 ) 87,091 20,535 Investment and other income, net 1,543 — 1,543 Earnings (loss) before income taxes (65,013 ) 87,091 22,078 Income tax expense 6,180 2,098 8,278 Net earnings (loss) $ (71,193 ) $ 84,993 $ 13,800 Diluted earnings (loss) per common share $ (1.65 ) $ 0.31 Nine Months Ended September 30, 2006 GAAP FirstGuard Impairment Charges Non-GAAP Total revenues $ 1,581,620 $ — $ 1,581,620 Expenses: Medical costs 1,263,251 — 1,263,251 Cost of services 45,278 — 45,278 General and administrative expenses 239,647 (5,993 ) 233,654 Impairment loss 81,098 (81,098 ) — Total operating expenses 1,629,274 (87,091 ) 1,542,183 Earnings (loss) from operations (47,654 ) 87,091 39,437 Investment and other income, net 4,520 — 4,520 Earnings (loss) before income taxes (43,134 ) 87,091 43,957 Income tax expense 14,328 2,098 16,426 Net earnings (loss) $ (57,462 ) $ 84,993 $ 27,531 Diluted earnings (loss) per common share $ (1.33 ) $ 0.62 Centene Corporation Reports 2007 Third Quarter Results October23, 2007 / Page 5 Premium Tax Presentation The Company reports premium taxes as a component of revenues and general and administrative expenses, or on a gross basis.Effective with the reporting of our results for the fourth quarter of 2007, the Company intends to report premium taxes on the face of the statement of operations as a component of revenues and a component of operating expenses.The following statement of operations, for the three months ended September 30, 2007 and 2006, displays the intended format. Three Months Ended September 30, 2007 2006 (Unaudited) Revenues: Premium $ 709,516 $ 596,831 Premium tax 20,737 13,830 Service 19,696 20,588 Total revenues 749,949 631,249 Expenses: Medical costs 592,128 501,350 Cost of services 13,622 15,373 General and administrative expenses 100,402 86,154 Premium tax expense 20,737 13,830 Impairment loss — 81,098 Total operating expenses 726,889 697,805 Earnings (loss) from operations 23,060 (66,556 ) Other income (expense): Investment and other income 6,352 4,625 Interest expense (4,171 ) (3,082 ) Earnings (loss) before income taxes 25,241 (65,013 ) Income tax expense 9,305 6,180 Net earnings (loss) $ 15,936 $ (71,193 ) The Company also intends to alter the definition of its HBR and G&A ratios to a net basis.On a net basis, the HBR is calculated as Medical costs divided by Premium revenues.On a net basis, the G&A ratio is recorded as G&A expense divided by the sum of Premium revenue and Service revenue.The following table shows the Company’s Medicaid/SCHIP HBR and the Medicaid Managed Care G&A ratio on a gross basis as reported as well as on a net basis for analytical purposes. Medicaid/SCHIP HBR Medicaid Managed Care G&A Ratio Premium Taxes (in thousands) Current (Gross) Net Current (Gross) Net 2007 Q1 $ 18,216 82.3 % 84.8 % 13.0 % 10.5 % Q2 19,874 80.6 83.1 14.0 11.5 Q3 20,737 79.0 81.5 13.6 11.0 Year to Date $ 58,827 80.5 83.0 13.5 11.0 2006 Q1 $ 4,305 82.8 % 83.7 % 11.9 % 11.0 % Q2 6,876 84.0 85.3 12.3 11.0 Q3 13,830 82.0 84.0 13.1 11.0 Q4 17,442 82.1 84.4 12.7 10.4 Total Year $ 42,453 82.6 84.3 12.6 10.8 About Centene Corporation Centene Corporation is a leading multi-line healthcare enterprise that provides programs and related services to individuals receiving benefits under Medicaid, including the State Children’s Health Insurance Program (SCHIP) and Supplemental Security Income (SSI). The Company operates health plans in Florida, Georgia, Indiana, New Jersey, Ohio, South Carolina, Texas and Wisconsin. In addition, the Company contracts with other healthcare and commercial organizations to provide specialty services including behavioral health, health management, long-term care, managed vision, nurse triage, pharmacy benefits management and treatment compliance. Information regarding Centene is available via the Internet at www.centene.com. The information provided in this press release contains forward-looking statements that relate to future events and future financial performance of Centene.Subsequent events and developments may cause the Company's estimates to change.The Company disclaims any obligation to update this forward-looking financial information in the future.Readers are cautioned that matters subject to forward-looking statements involve known and unknown risks and uncertainties, including economic, regulatory, competitive and other factors that may cause Centene's or its industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements.Actual results may differ from projections or estimates due to a variety of important factors, including Centene's ability to accurately predict and effectively manage health benefits and other operating expenses, competition, changes in healthcare practices, changes in federal or state laws or regulations, inflation, provider contract changes, new technologies, reduction in provider payments by governmental payors, major epidemics, disasters and numerous other factors affecting the delivery and cost of healthcare.The expiration, cancellation or suspension of Centene's Medicaid Managed Care contracts by state governments would also negatively affect Centene. [Tables Follow] Centene Corporation Reports 2007 Third Quarter Results October23, 2007 / Page 6 CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) September 30, 2007 December 31, 2006 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 275,048 $ 271,047 Premium and related receivables 84,813 91,664 Short-term investments, at fair value (amortized cost $48,312 and $67,199, respectively) 48,095 66,921 Other current assets 42,496 22,189 Total current assets 450,452 451,821 Long-term investments, at fair value (amortized cost $288,732 and $146,980, respectively) 289,608 145,417 Restricted deposits, at fair value (amortized cost $26,667 and $25,422, respectively) 26,804 25,265 Property, software and equipment, net 139,671 110,688 Goodwill 133,151 135,877 Other intangible assets, net 13,829 16,202 Other assets 32,725 9,710 Total assets $ 1,086,240 $ 894,980 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Medical claims liabilities $ 316,617 $ 280,441 Accounts payable and accrued expenses 102,728 72,723 Unearned revenue 44,496 33,816 Current portion of long-term debt 998 971 Total current liabilities 464,839 387,951 Long-term debt 201,140 174,646 Other liabilities 11,712 5,960 Total liabilities 677,691 568,557 Stockholders’ equity: Common stock, $.001 par value; authorized 100,000,000 shares; issued and outstanding 43,496,447 and 43,369,918 shares, respectively 44 44 Additional paid-in capital 217,746 209,340 Accumulated other comprehensive income: Unrealized gain (loss) on investments, net of tax 493 (1,251 ) Retained earnings 190,266 118,290 Total stockholders’ equity 408,549 326,423 Total liabilities and stockholders’ equity $ 1,086,240 $ 894,980 Centene Corporation Reports 2007 Third Quarter Results October23, 2007 / Page 7 CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share data) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) Revenues: Premium $ 730,253 $ 610,661 $ 2,087,219 $ 1,522,302 Service 19,696 20,588 61,303 59,318 Total revenues 749,949 631,249 2,148,522 1,581,620 Expenses: Medical costs 592,128 501,350 1,702,396 1,263,251 Cost of services 13,622 15,373 45,922 45,278 General and administrative expenses 121,139 99,984 350,601 239,647 Impairment loss — 81,098 — 81,098 Gain on sale of FirstGuard Missouri — — (7,472 ) — Total operating expenses 726,889 697,805 2,091,447 1,629,274 Earnings (loss)from operations 23,060 (66,556 ) 57,075 (47,654 ) Other income (expense): Investment and other income 6,352 4,625 16,801 12,056 Interest expense (4,171 ) (3,082 ) (11,516 ) (7,536 ) Earnings (loss) before income taxes 25,241 (65,013 ) 62,360 (43,134 ) Income tax expense (benefit) 9,305 6,180 (9,569 ) 14,328 Net earnings (loss) $ 15,936 $ (71,193 ) $ 71,929 $ (57,462 ) Earnings per share: Basic earnings (loss) per common share $ 0.37 $ (1.65 ) $ 1.65 $ (1.33 ) Diluted earnings (loss) per common share $ 0.36 $ (1.65 ) $ 1.61 $ (1.33 ) Weighted average number of shares outstanding: Basic 43,532,832 43,219,053 43,528,201 43,126,062 Diluted 44,628,560 43,219,053 44,787,981 43,126,062 Centene Corporation Reports 2007 Third Quarter Results October23, 2007 / Page 8 CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months EndedSeptember 30, 2007 2006 (Unaudited) Cash flows from operating activities: Net earnings (loss) $ 71,929 $ (57,462 ) Adjustments to reconcile net earnings (loss) to net cash provided by operating activities — Depreciation and amortization 20,381 15,286 Stock compensation expense 11,753 11,168 Impairment loss — 87,091 Deferred income taxes (859 ) (4,493 ) Gain on sale of FirstGuard Missouri (7,472 ) — Changes in assets and liabilities — Premium and related receivables 6,855 (34,209 ) Other current assets (15,540 ) 2,705 Other assets (934 ) (455 ) Medical claims liabilities 36,312 74,367 Unearned revenue 10,680 4,816 Accounts payable and accrued expenses 27,981 25,929 Other operating activities 3,666 (188 ) Net cash provided by operating activities 164,752 124,555 Cash flows from investing activities: Purchases of property, software and equipment (41,774 ) (39,494 ) Purchases of investments (464,378 ) (235,501 ) Sales and maturities of investments 341,450 200,155 Proceeds from asset sales 14,102 — Investments in acquisitions and equity method investee, net of cash acquired (26,425 ) (66,921 ) Net cash used in investing activities (177,025 ) (141,761 ) Cash flows from financing activities: Proceeds from exercise of stock options 3,737 4,594 Proceeds from borrowings 202,000 83,359 Payment of long-term debt (176,729 ) (12,505 ) Excess tax benefits from stock compensation 1,028 2,094 Common stock repurchases (8,581 ) (7,214 ) Debt issue costs (5,181 ) — Net cash provided by financing activities 16,274 70,328 Net increase in cash and cash equivalents 4,001 53,122 Cash and cash equivalents, beginning of period 271,047 147,358 Cash and cash equivalents, end of period $ 275,048 $ 200,480 Interest paid $ 4,480 $ 7,582 Income taxes paid $ 6,965 $ 5,223 Centene Corporation Reports 2007 Third Quarter Results October23, 2007 / Page 9 CENTENE CORPORATION SUPPLEMENTAL FINANCIAL DATA Q3 Q2 Q1 Q4 2007 2007 2007 2006 MEMBERSHIP Medicaid Managed Care: Georgia 286,200 281,400 291,300 308,800 Indiana 156,300 161,700 176,700 183,100 New Jersey 58,300 59,100 59,100 58,900 Ohio 127,500 128,200 118,300 109,200 South Carolina 29,300 31,100 — — Texas 347,000 333,900 318,500 298,500 Wisconsin 132,700 136,100 139,400 164,800 Subtotal 1,137,300 1,131,500 1,103,300 1,123,300 Kansas and Missouri — — — 138,900 TOTAL 1,137,300 1,131,500 1,103,300 1,262,200 Medicaid 841,600 846,900 839,600 887,300 SCHIP 223,500 216,500 211,200 216,200 SSI 72,200 68,100 52,500 19,800 Subtotal 1,137,300 1,131,500 1,103,300 1,123,300 Kansas and Missouri Medicaid and SCHIP members — — — 138,900 TOTAL 1,137,300 1,131,500 1,103,300 1,262,200 Specialty Services(a): Arizona 99,000 95,200 93,600 94,500 Kansas 35,600 37,500 36,600 36,600 TOTAL 134,600 132,700 130,200 131,100 (a) Includes behavioral health contracts only. REVENUE PER MEMBER(b) $ 207.25 $ 198.98 $ 185.90 $ 173.75 CLAIMS(b) Period-end inventory 266,600 284,800 326,000 296,100 Average inventory 320,100 244,600 239,400 195,700 Period-end inventory per member 0.24 0.26 0.30 0.23 (b) Revenue per member and claims information are presented for the Medicaid Managed Care segment. Centene Corporation Reports 2007 Third Quarter Results October23, 2007 / Page 10 Q3 Q2 Q1 Q4 2007 2007 2007 2006 DAYS IN CLAIMS PAYABLE (c) 49.2 46.8 46.4 46.4 (c) Days in Claims Payable is a calculation of Medical Claims Liabilities at the end of the period divided by average claims expense per calendar day for such period. CASH AND INVESTMENTS (in millions) Regulated $ 593.6 $ 527.9 $ 491.0 $ 479.8 Unregulated 45.9 65.8 71.8 28.9 TOTAL $ 639.5 $ 593.7 $ 562.8 $ 508.7 DEBT TO CAPITALIZATION(d) 33.1% 34.0% 35.3% 35.0% (d) Debt to Capitalization is calculated as follows: total debt divided by (total debt + equity). HEALTH BENEFITS RATIO BY CATEGORY: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Medicaid and SCHIP 79.0 % 82.0 % 80.5 % 82.8 % SSI 89.6 84.1 88.2 86.2 Specialty Services 81.7 82.9 78.9 83.5 GENERAL AND ADMINISTRATIVE EXPENSE RATIO BY BUSINESS SEGMENT: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Medicaid Managed Care 13.6 % 13.1 % 13.5 % 12.5 % Specialty Services 15.1 17.0 15.5 18.3 MEDICAL CLAIMS LIABILITIES (In thousands) Four rolling quarters of the changes in medical claims liabilities are summarized as follows: Balance, September 30, 2006 $ 246,669 Incurred related to: Current period 2,275,172 Prior period (16,216 ) Total incurred 2,258,956 Paid related to: Current period 1,961,044 Prior period 227,964 Total paid 2,189,008 Balance, September 30, 2007 $ 316,617 Centene’s claims reserving process utilizes a consistent actuarial methodology to estimate Centene’s ultimate liability.Any reduction in the “Incurred related to:Prior period” claims may be offset as Centene actuarially determines “Incurred related to: Current period.”As such, only in the absence of a consistent reserving methodology would favorable development of prior period claims liability estimates reduce medical costs.Centene believes it has consistently applied its claims reserving methodology in each of the periods presented.
